252 F.2d 791
Letane PEGRAM, Appellant,v.UNITED STATES of America.
No. 15882.
United States Court of Appeals Eighth Circuit.
January 21, 1958.

Appeal from the United States District Court for the Southern District of Iowa.
Theodore T. Duffield, Des Moines, Iowa, for appellant.
Roy L. Stephenson, U. S. Atty., Robert J. Spayde, Asst. U. S. Atty., and John C. Stevens, Asst. U. S. Atty., Des Moines, Iowa, for appellee.
PER CURIAM.


1
Appeal from District Court dismissed, on dismissal of appeal filed by appellant.